Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 8 June 2021.

Drawings
Replacement drawings were received on 8 June 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haimer (US 2018/0071833 A1), hereinafter Haimer ‘833, in view of Haimer (US 2017/0036275 A1), hereinafter Haimer ‘275.
Regarding claim 1, Haimer ‘833 discloses a chucking apparatus 1 (embodiment of figure 4) for chucking an object, the chucking apparatus comprising: a basic body 2 having a receiving space formed therein in which the object can be disposed; a chucking device 4 having a chucking nut 4 being screwable onto said basic body and by said chucking nut being screwed onto said basic body the object disposed in said receiving space is chuckable non-rotatably, said chucking nut having a sleeve-shaped chucking body 4 and a plurality of roller bodies 23 each with a defined roller engagement structure, wherein: said plurality of roller bodies are held in an axially rotatable manner on said sleeve-shaped chucking body of said chucking nut and are disposed distributed in a circumferential direction on said chucking nut, or said plurality of roller bodies are held and are disposed in an axially rotatable manner and distributed in the circumferential direction between said sleeve-shaped chucking body of said chucking nut and said basic body; said basic body having at least one basic body engagement structure 13 formed therein, wherein said roller bodies by means of said defined roller engagement structure are in engagement or can be brought into engagement with said at least one basic body engagement structure of said basic body; and said chucking nut is screwable onto said basic body and is unscrewable from said basic body by means of said at least one basic body engagement structure and said defined roller engagement structure which are in engagement with one another.

Regarding claim 6, the modified invention of Haimer ‘833 discloses wherein said chucking nut 4 has an annular bearing cage 18 and said cylindrical roller bodies (as modified by Haimer ‘275) are accommodated in said annular bearing cage.
Regarding claim 7, the modified invention of Haimer ‘833 discloses wherein said chucking body 4 has a chucking body engagement structure 14 by means of which said sleeve-shaped chucking body is in engagement with said defined roller engagement structure of said cylindrical roller bodies (as modified by Haimer ‘275).
Regarding claim 8, the modified invention of Haimer ‘833 discloses wherein said chucking body 4 is a sleeve-shaped chucking body 4 having a recess 14 formed therein which runs on an inner side in a circumferential direction and in which said annular bearing cage 18 is disposed in a manner matching contours thereof.
Regarding claim 9, the modified invention of Haimer ‘833 discloses wherein said chucking device has a collet 3 which is disposed in said receiving space of said basic body 2 and said collet has an object receiving space formed therein, said collet is resilient in a radial direction and has an outer cone, and said collet is pressable by means of said chucking nut 4 into said receiving space of said basic body, said receiving space of said basic body forming an inner cone, and therefore the object disposed in said object receiving space of said collet can be chucked nonrotatably.
Regarding claim 11, the modified invention of Haimer ‘833 discloses wherein said basic body 2 has an end stop (not labeled, where left distal end of nut comes into contact, see figure 5), with which said chucking nut 4 comes into contact upon being screwed onto said basic body.
Regarding claim 12, the modified invention of Haimer ‘833 discloses wherein: said chucking nut 4 having a clamping device (left sleeve portion including threads in figure 5) for clamping said chucking nut when said chucking nut is screwed onto said basic body 2, said clamping device having an annular clamping web (thinnest section including the flat end portion on the left distal end of the nut, see figure 5); and said chucking body 4 is a sleeve-shaped chucking body 4 and has said annular clamping web of said clamping device, said annular clamping web protruding from an end wall (end wall portion next to the threaded portion, see figure 5) of said sleeve-shaped chucking body and by means of which said chucking nut comes into flat contact with a corresponding contact wall region upon being screwed onto said basic body (see figure 5).
Regarding claim 15, the modified invention of Haimer ‘833 discloses wherein said chucking body engagement structure 14 is formed by a plurality of spaced-apart encircling grooves 14 by which annular webs extending on an inner side in the circumferential direction about said chucking body 4 are formed.
Regarding claim 16, the modified invention of Haimer ‘833 discloses wherein: said sleeve-shaped chucking body 4 has a wall region (horizontal portion between thread grooves 14, see figure 5), said wall region bounding said recess 14 on a base side, forming a chucking body engagement structure 14 of said sleeve-shaped chucking body; and/or said chucking body engagement structure 14 is disposed on said wall region, which encircles in the circumferential direction, of the sleeve-shaped chucking body.
Regarding claim 17, the modified invention of Haimer ‘833 discloses further comprising: an annular connecting element 8 via which said chucking nut 4 is connected releasably to said collet 3; and a locking apparatus 5, said annular connecting element is locked or lockable to said collet by means of said locking apparatus.
Regarding claim 18, the modified invention of Haimer ‘833 discloses wherein: said basic body 2 contains an end side 11, at least one wall region (wall region between end face 11 and threaded region 13), at least one further wall region (vertical and horizontal wall region in figure 5 that contacts the left end of nut 4) and a basic body engagement region 13 having said least one basic body engagement structure 13; and said end stop is formed by said at least one further wall region of said basic body, said 
Regarding claim 19, the modified invention of Haimer ‘833 discloses a tool holding fixture 1 for a machine tool, comprising: a chucking apparatus 1 according to claim 1.
Regarding claim 20, the modified invention of Haimer ‘833 discloses further comprising a coupling device (bore on the left side in figure 4) by means of which said tool holding fixture 1 is couplable to a drive device for rotationally driving said tool holding fixture.
Regarding claim 21, the modified invention of Haimer ‘833 discloses a machine tool (a milling machine, not shown), comprising: a tool holding fixture 1 according to claim 19.

Allowable Subject Matter
Claims 3-4 are allowed for including the indicated allowable subject matter set forth in the office action mailed 8 March 2021.
Claims 5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the current rejection relies upon a combination of references that was not considered in the arguments.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        30 June 2021